                Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION



 ANITA YOUNG,                                                    §
                                                                 §
            Plaintiff                                            §
                                                                 §
 vs.                                                             §    No. _ _ _ _ _ __
                                                                 §'
 UNITED STATES OF AMERICA,                                       §
                                                                 §
            Defendant                                            §

                                             COMPLAINT

        TO THE HONORABLE COURT:

        COMES NOW the Plaintiff, Anita Young, and files her Complaint:

                                              I. PARTIES

        1.        Plaintiff is a resident of Salisbury, Rowan County, North Carolina but at the time

of this action Plaintiff and Katie McSheffrey Gunther were residents of San Antonio, Bexar

County, Texas.

        2.        Defendant is the employer of Katie McSheffrey Gunther and is the real party in

interest.

        3.        Venue is proper in federal court because at all times material herein, the Plaintiff


                                                    1
              Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 2 of 17



is aU. S. Air Force commissioned officer and the Defendant United States of America is the

employer of Katie McSheffrey Gunther. See Exhibit A. Diversity pursuant to federal law exists

because the parties live in different states and this cause of action occurred in this District.

        4.      This Court has jurisdiction pursuant to 28 U.S.C. §2671-2680, the Federal Torts

Claim Act. See Exhibit A.

                                         II. BASIS OF SUIT

        5.      That in August and September 2017 Katie McSheffrey Gunther did disclose

Plaintiffs medical health diagnosis, personal health information and in-patient treatment location

to Dr. Elizabeth A. Heron without Plaintiffs consent in violation of 5 U.S.C. § 552. See Exhibit

A. That all acts of Katie McSheffrey Gunther are imputed to Defendant United States of

America under 28 U.S.C. § 2671-2680.

        6.      See Exhibit B which shows Plaintiff exhausted her administrative remedies

pursuant to the Court's order. See Exhibits C and D.

                                     III. CAUSES OF ACTION

       Invasion of Privacy - Public Disclosure of Private Facts and Intrusion of Seclusion.

        7.      Libel as Slander. Defendant's actions were meant to libel and slander Plaintiff by

disclosing her medical records sometime between August 14 - September 20, 2017.

        8.      Defendant's actions constitute abuse of process, deceit, and interference with

Plaintiffs contract with the United States military. Defendant did her best to have Plaintiff

discharged from the military. Defendant abused the civil process and the responsibility she had

with the United States military. Defendant also interfered with Plaintiffs contract and right to

work with the United States military. Finally, Defendant's actions constitute deceit because


                                                   2
              Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 3 of 17



Defendant was attempting to deceive the military.

       9.      Defendant's actions violate 5 U.S.C. § 552, Defendant failed to exercise due care

in disclosing Plaintiffs medical records, Defendant was negligent, reckless, outrageous, and

Defendant failed to use discretion.

       10.     Defendant's actions constitute intentional infliction of emotional distress.

       11.     Defendant's actions were within the scope per Exhibit A.

       12.     Defendant disclosed and publicized information about Plaintiffs private life that

is her personal health information and in-patient treatment location to Dr. Elizabeth A. Heron

without Plaintiffs consent in violation of5 U.S.C. § 552.

       13.     Defendant intentionally intruded on Plaintiffs solitude, seclusion, and/or private

affairs by disclosing her medical records and treatment plans to a third-party. The intrusion

would be highly offensive to a reasonable person, and as a result of the intrusion, Plaintiff has

suffered damages. Plaintiffs medical treatment nor the location of her in-patient hospitalization

facility is not a legitimate public concern. Plaintiff has suffered extreme and debilitating injury

as a result of Defendant's disclosures.

       Intentional Infliction ofEmotional Distress

        14.    Defendant acted intentionally and recklessly in her disclosure of medical mental

health treatment and the location of where the plaintiff was receiving healthcare. Defendant's

conduct proximately caused Plaintiff extreme emotional, prolonged distress, and to the extent

other causes of action may be deemed, no other causes of action exist which provide a remedy

for the severe emotional distress caused by the Defendant's conduct.




                                                 .3
               Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 4 of 17




                                            IV. DAMAGES

         15.     Plaintiff sues Defendant for all actual damages, loss of income, reliance damages,

 back pay, unpaid vacation pay, past and future mental anguish, loss of earning capacity, and

 exemplary damages in an amount in excess of$100,000.00.

         16.     Plaintiff seeks punitive damages to punish and deter Defendant for her intentional

 conduct toward Plaintiff in excess of$100,000.00.

         WHEREFORE, Plaintiff, Anita Young, prays Defendant United States of America, be

 cited to answer herein, for judgment as requested herein, for all pre-and post-judgment interest at

 the highest rate allowed by law, for all costs of court, for all reasonable and necessary attorney's

. fees, and for all other relief, at law or equity, to which Plaintiff may show herself to be entitled.




                                                 Respectfully submitted,

                                                 Is/John Ogles

                                                  John Ogles
                                                  Arkansas Bar No. 89003
                                                  Texas Bar No. 00797922
                                                · OGLES LAW FIRM, P.A.
                                                  200 S. JeffDavis
                                                  P;O.Box891
                                                  Jacksonville, AR 72078
                                                  (501) 982-8339
                                                 jogles@aol.com




                                                     4
          Case5:19-cv-00619-JKP
         Case  5:20-cv-00659 Document 1 14
                                Document Filed  06/02/20
                                             Filed 09/06/19Page 5 of
                                                             Page    175
                                                                  1 of




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

 ANITA M. YOUNG,                          §     NO. 5:19-CV-619-DAE
                                          §
               Plaintiff,                 §
                                          §
. vs.                                     §
                                          §
 UNITED STATES OF AMERICA                 §
                                          §
               Defendant.                 §
 --------------------~----§
 ORDER GRANTING UNITED STATES' MOTION TO SUBSTITUTE UNITED
  STATES OF AMERICA AS DEFENDANT AND AMEND CASE CAPTION;
    AND DENYING WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR
                      LEAVETO AMEND

              The matters before the Court are the United States of America's

 ("United States") Motion to Substitute the United States as Defendant and Amend

 the Case Caption (Dkt. # 5), and Plaintiff Anita M. Young's ("Plaintiff' or

 "Young") Motion to Amend Complaint 1 (Dkt. # 8). Pursuant to Local Rule CV-

 7(h), the Court finds these matters suitable for disposition without a hearing. After

 careful consideration, the Court GRANTS Defendant's motion to substitute party

 and amend case caption, and DENIES WITHOUT PREJUDICE Plaintiffs

 motion to amend.



  1
   Plaintiffs motion seeks·leave to amend her petition, which the Court construes in
  federal court to mean complaint.


                              EXHIBIT     f\
         Case5:19-cv-00619-JKP
        Case  5:20-cv-00659 Document 1 14
                               Document Filed  06/02/20
                                            Filed 09/06/19Page 6 of
                                                            Page    175
                                                                 2 of




             On June 5, 2019, Plaintiff filed suit against Katie McSheffrey

Gunther, a United States Air Force employee, alleging that Ms. Gunther disclosed

Plaintiffs medical health diagnosis, personal information, and an inpatient-

treatment location to another individual. (Dkt. # 1.) Plaintiff alleges that this

disclosure was (1) an invasion of privacy-public disclosure of private facts and

intrusion on seclusion; and (2) an intentional infliction of emotional distress

("liED"). (IQJ

             On July 26, 2019, the United States filed a motion to substitute the

United States as the proper Defendant instead of Ms. Gunther who was acting

within the course and scope of her federal employment with the United States Air

Force. (Dkt. # 5.) On August 5, 2019, Plaintiff filed a response in opposition

(Dkt. # 7); the United States filed a reply·on August 12, 2019 (Dkt. # 9).

             On August 7, 2019, Plaintiff filed a motion to amend her complaint.

(Dkt. # 8.) On August 14, 2019, the United States filed a response in opposition

(Dkt. # 10); Plaintiff filed a reply on August 19, 2019 (Dkt. # 11.) The pending

matters are discussed below.




                                           2
          Case5:19-cv-00619-JKP
         Case  5:20-cv-00659 Document 1 14
                                Document Filed  06/02/20
                                             Filed 09/06/19Page 7 of
                                                             Page    175
                                                                  3 of




    I.    Motion to Substitute Party

             The United States moves to substitute itself as the proper Defendant

in this case in place of Ms. Gunther in light of the fact that Plaintiff has alleged

claims against Ms. Gunther while she was acting in the scope of her federal

employment. (Dkt. # 5.) Despite Plaintiff's arguments to the contrary, the Court

agrees with the United States.

             As a general rule, ''the United States enjoys sovereign immunity from

suit unless it has specifically waived immunity." Jeanmarie v. United States,

242 F.3d 600, 602 (5th Cir. 2001); Truman v. United States, 26 F.3d 592, 594

(5th Cir. 1994). However, because Plaintiff's claims against Ms. Gunther sound in

tort, they are governed by the Federal Tort Claims Act ("FTCA"). See 28 U.S.C.

§§ 2671-2680. The FTCA provides a remedy for claimants "for injury or loss of

property, or personal injury or death arising from the negligent act or omission of

any employee of the Government while acting within the scope of his office or

employment ...." Jeanmarie, 242 F.3d at 601; 28 U.S.C. §§ 1346(b), 2674,

2679(b)(1). 2 As such, the FTCA acts as a limited waiver ofthe United States'

sovereign immunity. Jeanmarie, 242 F.3d at 601; Galvin v. Occupational Safety &

Health Admin., 860 F.2d 181, 183 n.2 (5th Cir. 1988).


2
 The FTCA makes clear that a suit against the United States under the FTCA is the
exclusive remedy for tort claims arising from the actions of government agencies
or employees. See§ 2679(a).
                                          3
         Case5:19-cv-00619-JKP
        Case  5:20-cv-00659 Document 1 14
                               Document Filed  06/02/20
                                            Filed 09/06/19Page 8 of
                                                            Page    175
                                                                 4 of




             Federal district courts have exclusive jurisdiction over civil FTCA

claims against the United States. 28 U.S.C. § l346(b)(1). However, the scope of a

district court's jurisdiction over an FTCA claim is defined by the United States'

consent to· be sued under the FTCA. Galvin, 860 F .2d at 183 n.2 (emphasis

added); see also United States v. Mitchell, 445 U.S. 535, 538 (1990) ("[T]he terms

of[the United States'] consent to be sued in any court define that court's

jurisdiction to entertain the suit."). Notably, 28 U.S.C. § 1346(b)(l) only grants

district courts jurisdiction for tort claims "against the United States," and courts

have repeatedly held that the United States is the only proper defendant in an

FTCA suit. See, e.g., Galvin, 860 F.2d at 183; Smith v. United States, 561 F.3d

1090, 1099 (lOth Cir. 2009); Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008).

As a result, "an FTCA claim against a federal agency or employee as opposed to

the United States must be dismissed for want of jurisdiction." Galvin, 860 F.2d at

183; see also Gregory v. Mitchell, 634 F.2d 199, 204-05 (5th Cir. 1981).

             Here, the Court does not have jurisdiction to hear Plaintiff's FTCA

claim against Ms. Gunther, an employee of the United States Air Force, and she

must be dismissed as a party from the action. Accordingly, the Court will

GRANT the United States' motion to substitute itself as the proper party and the

case caption should so be reflected.




                                           4
          Case5:19-cv-00619-JKP
         Case  5:20-cv-00659 Document 1 14
                                Document Filed  06/02/20
                                             Filed 09/06/19Page 9 of
                                                             Page    175
                                                                  5 of




   II.    Motion to Amend

             Plaintiff seeks leave to amend her complaint to add additional

allegations and causes of action. (Dkt. # 8.) Notably, however, Plaintiffs

proposed amended complaint alleges only Ms. Gunther as a defendant. (See id. at

3.) The Court, however, as already determined that Ms. Gunther is not a proper

party to this FTCA action, only the United States. Accordingly, the Court will

DENY WITHOUT PREJUDICE Plaintiffs motion to amend.

                                  CONCLUSION

             Based on the foregoing, the Court GRANTS the United States'

Motion to Substitute the United States as Defendant and Amend the Case Caption

(Dkt. # 5), and the case caption should so be reflected. The Court DENIES

WITHOUT PREJUDICE Plaintiffs Motion to Amend Complaint (Dkt. # 8).

             IT IS SO ORDERED.

             DATED: San Antonio, Texas, September 6, 2019.




                                                   ··Ezra
                                         Senior United States Distict Judge




                                          5
                       Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 10 of 17
                                    ·DEPARTMENT OF THE AIR FORCE·
                                       ·Air Force Legal Operations Agency
                                               Joint Base Andrews, Maryland




      HQ AFLOA/JACC
      1500 West Perimeter Road, SUite 1700        . .-.
      Joint Base Andrews, MD 20762
                                                                                                     flAY 0 6 2028 .
      · John Ogles, Attorney at Law
        200 S Jeff Davis Ave
        Jacksonville, AR 72076

          Re: · Claim of Major Anita Yot.Wg,..Air Force Claim
                   '                                     .
                                                              N9:
                                                               .
                                                                  20~11150
                                                                     .


          Dear Mr. Ogles, ·

            Under the provisions of the Federal Tort Claims Act (FTCA), Title 28, United States Code,
        Sections 1346(b) and 2671-2680, I have conside.red your client's claim for personal·injury
      · alleging the wrongful disclosure of personal information protected by the Privacy Act on or
        about 14 August2017. After a careful review of the facts and applicable law, I regret that I must
        deny her claim. ·                                                           ·

           Our investigation revealed that Maj9r YOWlg was on active duty with the United States Air
        Forc.e at the time ofthe alleged incident. Under the holding ofFeres v. United States, 340 U.S.
        135 (1950), your client is barred from bringing claims for. negligence Wider the F'fCA. See also
      . Gaspard V; United States,.713.·F.2d 1097 (5th Cir. 1983). There'is no legal recoUtse for her to
        o.6tain compensatio~ under the FTCA.                                    ·

           This is the final denial of your client's claim. If she is dissatisfied with this decision, she
       may now file suit in an appropriate United States District Court not later than six months after
       the date of mailing of this letter.

                                                          ·····Sincerely;                                        ( ..

. /

                                                            ./·''/~
                                                                (/ .        /} . ··aJL--···
                                                                                   1..
                                                                                     .. .. .. · .
                                                          'J;/e.J (4'           ,            .
                                                             BRADFORD S; HUNT
                                                             Chief, General Torts Branch
                                                           . Claims and Tort Litigation Division ·
                                                             Air Force Legal Operations Agency




                                                              EXHIBIT _!J"---
        Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 11 of 17




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ANITA YOUNG,

              Plaintiff,

v.                                                                No. 5:19-CV-0619-JKP

UNITED STATES OF AMERICA,

              Defendant.

                                           ORDER

       This matter came before the Court on April 8, 2020, for video conference hearing upon

Defendant United States of America's Motion to Dismiss (ECF No. 15), to which Plaintiff

responded and Defendant replied (ECF Nos. 19, 20). In support of the motion, Defendant (the

"Government") contends that Plaintiff ("Young") did not file an administrative claim with the

United States Air Force prior to bringing this suit as required by 28 U.S.C. § 2675(a). Defendant

asks the Court to dismiss this suit without prejudice to allow Plaintiff to exhaust her

administrative remedies under the Federal Tort Claims Act ("FTCA"). Having carefully

considered the pending motion, the responses and replies thereto, the applicable law, and the

arguments of the parties, the Court GRANTS the motion.

       Young initiated this action on June 5, 2019, against an Air Force physician who disclosed

Young's medical health diagnosis, personal health information, and in-patient treatment location

without her consent in violation of5 U.S.C. § 552. ECF No. 1 at 2, 5. Because the FTCA is the

exclusive remedy for tort claims against the United States and precludes suit against individual

government actors acting within the scope of their governmental employment, on September 6,

2019, the Honorable David A. Ezra granted the Government's motion to substitute party,



                                        EXHIBIT      C.
           Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 12 of 17




amending the complaint to name the United States as the proper defendant. See Order, ECF No.

14 (citing 28 U.S.C. §§ 1346(b)(l) & 2671-2680). On September 13, 2019, the Government filed

a motion to dismiss. ECF No 15. On September 16, 2019, this case was reassigned to the

undersigned. ECF No. 16. Following an extension of time, Young filed her response on October

10, 2019. ECF No. 19. The Government replied on October 17, 2019. ECF No. 20. The matter

being ripe for ruling, this Court convened a hearing on April 8, 2020. In light of the COVID-19

pandemic, the hearing was conducted on the record via video conference. Attorney John Ogles

appeared on behalf of Young. Attorney Matthew Mueller appeared on behalf of the Government.

        In its briefing, the Government argues Young did not exhaust administrative remedies as

required by the Act. ECF No. 15. Young responds she exhausted administrative remedies when

the Air Force failed to make a final disposition on her claim. ECF No. 19. The Government

replies that the documents Young points to as evidence of exhaustion are insufficient to comply

with FTCA requirements, particularly because the documents do not specify damages in a sum

certain. ECF No. 20 at 2. At the hearing, Young took the position that she has substantially

complied with the requirements of the Act and urged the Court to apply Williams v. United

States to the facts of this case. 693 F.2d 555 (5th Cir. 1982). The Government pointed the Court

to the cases highlighted in its briefing, including Barber v. United States, 642 F. App'x 411, 415

(5th Cir. 2016); Montoya v. United States, 841 F.2d 102, 104 (5th Cir. 1988); and Martinez v.

United States, 728 F.2d 694, 697 (5th Cir. 1984), each of which reiterates that a "sum certain"

must be included in any FTCA claim. 1



1 "To give notice under 28 U.S.C. § 2675(a), [a plaintiff] must submit 'a monetary claim in a sum-certain."' Barber,

642 F. App'x at 415. "Section 14.2(a) lists the elements constituting notice-- a written notification of the injury-
causing incident, a monetary claim in a sum-certain for property damage and personal injury, and authorization by
the claimant." Montoya, 841 F.2d at 104. "[P]resentation of a claim including 'a sum certain' is a jurisdictional
requirement." Martinez, 728 F.2d at 697.


                                                         2
          Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 13 of 17




       "The FTCA waives the United States' sovereign immunity from tort suits, .28 U.S.C. §

2674, and is the exclusive remedy for compensation for a federal employee's tortious acts

committed in the scope of employment. 28 U.S.C. § 2679." McGuire v. Turnbo, 137 F.3d 321,

324 (5th Cir. 1998). A plaintiff must first exhaust all administrative remedies before bringing an

FTCA claim in federal court. See McNeil v. United States, 508 U.S. 106, 113 (1993); Price v.

United States, 81 F.3d 520, 521 (5th Cir. 1996). A tort claim filed pursuant to the FTCA cannot

be entertained in federal court unless it is "first presented ... to the appropriate Federal agency"

and the administrative claim has "been finally denied by the agency in writing," or unless six

months have passed since the plaintiff made her administrative demand. 28 U.S.C. § 2675(a).An

FTCA claim is "deemed to have been presented when a Federal agency receives from a claimant

... an executed Standard Form 95 or other written notification of an incident, accompanied by a

claim for money damages in a sum certain for injury to or loss of property, personal injury, or

death alleged to have occurred by reason ofthe incident[.]" Flores v. United States, 719 F. App'x

312, 319 (5th Cir. 2018) (quoting 28 C.F.R. § 14.2(a)). "FTCAclaims failing to specify a sum

certain are insufficient because they fail to comply with the.Act's statutory    requirements~"   !d.

(citations omitted). Failure to follow the Act's procedure to exhaust administrative remedies

deprives a district court of subject matter jurisdiction. Reynolds v. United States, 748 F.2d 291,

292-93 (5th Cir. 1984).

        In Williams, the plaintiff's car was struck by a vehicle driven by a U.S. Postal Service

employee. Williams v. United States, 693 F.2d 555, 556 (5th Cir. 1982). Williams first filed a

state court action rather than an administrative claim with the Postal Service. !d. The state court

complaint described the property damage to Williams's car, contained an itemized list of

damages for the personal injuries Williams suffered due to the accident, and specified total



                                                  3
          Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 14 of 17




damages in the amount of$218,000. !d. After being informed ofthe proper procedure to file an

FTCA claim, Williams voluntarily dismissed his state court suit and filed a Form 95 with the

Postal Service. !d. Williams's Form 95 claim specified only $7,000 for property damage and

contained no amount for personal injuries and no total amount. !d. Williams's attorney then sent

a letter to the Postal Service, which detailed Williams's personal and property damages and

"offered to settle all claims for $83,413." !d. After the Postal Service denied his claim, Williams

filed suit in federal district court alleging negligence and seeking $187,000 for personal injuries

and $8,000 for property damage. !d. The district court dismissed the complaint, holding that the

Form 95 was not proper because it did not include a sum certain, "the state suit could not be used

to satisfy the sum certain requirement," and the letter from Williams's attorney "was filed more

than two years after the alleged tort." !d. at 556-557. The Fifth Circuit reversed, concluding that

the combination of Williams's timely filed Form 95 and the information in the state court

complaint satisfied the notice requirement in§ 2675 of the Tort Claims Act. !d. at 558.

       Young's complaint alleges an Air Force physician who disclosed Young's medical health

diagnosis, personal health information, and in-patient treatment location without her consent in

violation of 5 U.S.C. § 552. ECF No. 1 at 2. Young's complaint seeks actual damages in excess

of $100,000 and punitive damages in excess of $100,000. !d. at 3-4. Young attaches to her

complaint a letter from the Deputy Commander of Headquarters Air Education and Training

Command. !d. at 5-6. Young contends this letter is sufficient to demonstrate the Air Force had

notice of her complaint. Notably, the letter finds that Young's allegations against the physician

named in her complaint were substantiated, that appropriate action was taken against the doctor,

and the Deputy Commander considered the matter closed. !d. at 5.




                                                 4
            Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 15 of 17




          In absence of the claim Young contends she submitted to the Air Force; the Court looks

to the Deputy Commander's letter to determine whether the Air Force received proper notice of

an FTCA claim. The letter does not appear to be the denial of an FTCA claim for several

reasons. First, the letter states that it serves as notification of the disposition of the "commander

directed investigation (CDI)" into "allegations concerning leadership misconduct." Id. Second,

the letter does not address any monetary demand made by Young. Third, the closing language

states:

          If you are not satisfied with the final determination concerning your allegations,
          you may request further review by me, in writing, by no later than 18 August
          2019. Your request must provide new or additional information that was not
          otherwise available during the CDI; simply disagreeing with this determination
          will not be sufficient for further review.

Id. at 6. The final denial of an FTCA claim "shall include a statement that, if the claimant is

dissatisfied with the agency action, he may file suit in an appropriate U.S. District Court not later

than six months after the date of mailing of the notification." Martinez, 728 F.2d at 698 (quoting

28 C.P.R. § 14.9(a)). Consequently, the letter does not indicate the Air Force received proper

notice of an FTCA claim by          You:t;~g.   Young's response includes two additional documents, a

"Memo for Record" and a letter in response to an "IG complaint" "regarding headquarters policy

on timely access to mental health services for patients requiring care following sexual assault."

ECF No. 19 at 6-8. Neither of these documents indicate a response to an FTCA claim. Even

applying the Fifth Circuit's "pragmatic view toward the form or manner of filing of

administrative claims when deciding upon the fulfillment of§ 2675 of the Tort Claims Act," the

documents Young presented to the court paired with her complaint do not demonstrate

compliance with the Act's administrative requirements. 2 Williams, 693 F.2d at 557. Accordingly,


2
  At least one Fifth Circuit case found "the presentation of an administrative claim 'in excess of $100,000' is a
reasonable compliance with the 'sum certain' requirement," Martinez, 728 F.2d at 697 (stating that "in this circuit

                                                        5
            Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 16 of 17




Young has failed to demonstrate the Court's jurisdiction because she has not shown that she

complied with the FI'CA's administrative requirements.

        The Government assuaged any statute of limitations concerns when, at the hearing,

Counsel pointed to§ 2679, which provides:

        (5) Whenever an action or proceeding in which the United States is substituted as
        the party defendant under this subsection is dismissed for failure first to present a
        claim pursuant to section 2675(a) of this title [28 uses § 2675(a)], such a claim
        shall be deemed to be timely presented under section 240 I (b) of this title [28
        uses§ 240l(b)] if-
        (A) the claim would have been timely had it been filed on the date the underlying
        civil action was commenced, and

        (B) the claim is presented to the appropriate Federal agency within 60 days after
        dismissal of the civil action.

28 U.S.C. § 2679. As for Young's concern that dismissal of this case will likely necessitate a

second filing fee, District Courts do not bar commencement of any suit on povetty alone. Any

individual who believes she cannot afford to pay the filing fee, may apply to proceed without

prepayment of fees by following the procedure set fotih in 28 U.S.C. § 1915.

        Accordingly, for the reasons stated above, Defendant United States of America's Motion

to Dismiss (ECF No. 15) is GRANTED. This action is DISMISSED WITHOUT PREJUDICE.

        It is so ORDERED.

        SIGNED this 13th day of April 2020.




substantial compliance with the requirement has been liberally construed" and citing as examples cases, "where the
government had actually been apprised of the amount sought by a prior state court suit," Williams, 693 F.2d at 558,
"where the attorney's letter included an invoice and inventory of items for which recovery was sought," Crow v.
United States, 631 F.2d 28, 30 (5th Cir.1980), "or where the attorney's initial letter to the agency included medical
bills and repair estimates (including some for expenses unrelated to and in excess of the claim)," Molinar v. United
States, 515 F.2d 246, 247, 249 (5th Cir.l975)).


                                                         6
                      Case 5:20-cv-00659 Document 1 Filed 06/02/20 Page 17 of 17


AO 450 (Rev. 01/09) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                     APR I 3 2020
                                                                  for the
                                                                                                    CLERK, U.S. DISTRICT
                                                        Western District of Texas                  WESTERN DISTRICT OF
                                                                                                   BY              .

                       ANITA YOUNG                                   )
                          Plaintiff                                  )
                                v.                                   )       Civil Action No. SA-1.9-CV-619-JKP
             UNITED STATES OF AMERICA                                )
                      Defendant                                      )

                                                  JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):

CJ . the plaintiff (name)
defendant (name)
                              ----------------------------------------------- recover from the
                                                                                 the amount of
                        -------------------~------------------------------
                                                              dollars ($ _______ ), which includes prejudgment
interest at the rate of ____ %,plus postjudgment interest at the rate of       %, along with costs.
CJ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name) · - - - - - - - -
                                          recover costs from the plaintiff (name)
----------~---------



fl other:      The Court GRANTS the United States of America's Motion to Dismiss. This action is DISMISSED
               WITHOUT PREJUDICE. the Clerk shall enter this Judgment and CLOSE THIS CASE.




This action was (checkone):

· CJ tried by a jury with Judge -----------------------------------presiding, and the jury has .
rendered a verdict.
CJ tried by Judge ----------------------------------- without a jury arid the above decision
was reached.
tf decided by Judge          Jason Pulliam.




Date: ____
         04_11_3_12_0_20_ __                                                CLERK OF COURT




                                                              EXHIBIT          1)
